Citation Nr: 0813246	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from November 2001 to 
August 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the VA Regional 
Office (RO) in Muskogee, Oklahoma.  In that decision, the RO 
denied an evaluation in excess of 10 percent for bipolar 
disorder.  Thereafter, the RO in Wichita, Kansas took 
jurisdiction of the case.  VA was notified in December 
2006/January 2007 that the veteran had moved from Kansas to 
Illinois.  Accordingly, jurisdiction of the case is currently 
with the RO in Chicago, Illinois.  

Pursuant to a previous Board remand of July 2007, the RO 
issued a letter to the veteran in August 2007, addressed to 
her current address in Rockford, Illinois, asking her to 
clarify whether she still wanted to appear for travel Board 
or videoconference Board hearing.  The veteran was advised 
that she had 60 days to respond, but did not.  Accordingly, 
the Board believes that no further attempts to schedule a 
hearing for the veteran need to be made at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets remanding this case again; however, 
additional evidentiary development is required prior to 
appellate adjudication of this case on the merits.  

VA outpatient records on file are current through September 
2005; and it appears that the veteran receives on-going VA 
psychiatric treatment.  The most recent records (August and 
September 2005) include impressions of both bipolar disorder 
and polysubstance abuse and a nurse's opinion that the 
veteran suffers from marked impairment in social and 
occupational functioning.  

The Board observes that the medical evidence now of record 
indicates that the veteran's non-service connected 
polysubstance abuse may be impacting her mental health 
functioning.  The law precludes compensation for primary 
alcohol and drug abuse disabilities.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(n), 3.301 (2006); VAOPGPREC 2-97 
(Jan. 16, 1997) [no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  See 
also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  A comprehensive examination may serve 
to clarify this point.

A review of the file reveals that the veteran has not 
undergone a VA examination or examination for VA purposes 
since 2003, now nearly 5 years ago.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  However, in this case, 
the Board believes that supplemental information is required 
prior to the adjudication of the claim on appeal and that a 
current evaluation of the veteran's bipolar disorder 
symptomatology would prove helpful in assessing the 
manifestations and severity associated with that condition  

Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to obtain the 
veteran's complete VA clinical records for 
her psychiatric care, dated since 
September 2005.

2.  VBA should arrange for the veteran to 
undergo an examination for mental 
disorders, to assess her service-connected 
bipolar disorder.  The veteran should be 
contacted at her last known address 
concerning the scheduled examination, with 
a copy sent to her representative.  The 
notification letter should indicate the 
consequences of any failure to report.  If 
the veteran fails to report for the 
examination, this should be documented in 
the claims folder.

The veteran's VA claims folders should be 
furnished to the examiner for review.  The 
claims folders and a copy of this remand 
should be made available for the examiner 
to review the veteran's pertinent medical 
history.

To the extent practicable, the examiner 
should assess the impairment resulting 
solely from the service-connected bipolar 
disorder.  The examination should include 
a review of the veteran's pertinent 
history and current complaints, as well as 
a comprehensive clinical evaluation to 
obtain all findings necessary to evaluate 
this condition, in accordance with the 
applicable rating criteria at 38 C.F.R. § 
4.130, Diagnostic Code 9432.  Based upon 
the review of the record and the 
examination, the examiner should provide a 
Global Assessment of Functioning (GAF) 
score based solely on the bipolar disorder 
symptoms.  The examiner should further 
describe how the symptoms of the service-
connected bipolar disorder affect the 
veteran's social and industrial capacity.

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected bipolar disorder, as 
opposed to those referable to any 
nonservice-connected disabilities (whether 
mental and/or physical) -- including that 
impairment which is attributable to 
polysubstance abuse.  If it is not 
possible or feasible to make this 
determination, please expressly indicate 
this and explain why it cannot be done.  

3.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, VBA must readjudicate the 
increased rating claim on appeal.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and her 
representative should be provided with the 
SSOC, and an appropriate period of time 
should be allowed for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



